Hall, J.
This is an action to recover for personal injuries sustained by plaintiff while engaged in the service of defendant as a section hand.
The evidence fully supported the declarations of law given in the case, it having been tried by the court, sitting as a jury.
■The only question is, as to the correctness of those declarations of law. They are as follows:
*466“1. If the court, sitting as a jury, finds, from the evidence, that one Thomas Neilson was defendant’s section foreman and was superintending, for the defendant, the work of taking up and removing the rail in question, and had entire control and charge of, with power to employ and discharge, section hands, and that the plaintiff was subject to his orders and directions, then the said Thomas Neilson was not a fellow-servant with the plaintiff within the meaning of the law, and the said Thomas Neilson’s acts and conduct in connection with said work were, and are, the acts and conduct of defendant, so far as this case is concerned.”
“2. The court declares the law to be, if the court believes from the evidence that at the time plaintiff was injured he was in the employ of the defendant, as a section hand, and he was in charge of and under the direction of Thomas Neilson, a section foreman, also in the employ of the defendant; that it was the duty of said section foreman to have charge of and direct the work and the manner in which plaintiff was engaged when he was injured; that it was the duty of plaintiff to obey the orders and directions of the section foreman in the performance of the work of removing rails from defendant’s railway at the time and place he was injured; that while so engaged, and in obedience to the directions and commands of defendant’s section foreman, plaintiff picked up a rail, and was assured by the section foreman, when enquired of if it was free and clear, that it was, and to throw it out, and that it was not free and clear, and by reason thereof, rebounded and flew back upon plaintiff and cut off one of his toes, then plaintiff is entitled to recover against the defendant.”
The objections urged by defendant to the declarations of law are: first, that, under the facts therein assumed, Thomas Neilson was a fellow-servant of plaintiff’s; second, that the fact that one spike remained in the rail was as patent to plaintiff as to any one else, and that the plaintiff having failed to observe the same, could’ not complain of any injury caused by such failure.
*467Í.
In Marshall v. Schricker et al. (63 Mo. 308), Judge Hough, who delivered the opinion of the court, reviewed many of the Missouri cases up to that time upon this question, and quoted, in conclusion, with approval, the following language of the opinion in Malone, adm’r, v. Hathaway (64 N. Y. 5): “ Where a superior servant employs and discharges the subalterns, and the principal withdraws from the management of the business, or the business is of such a nature that it is necessarily committed to agents, as in the case of corporations, the principal is liable for the neglects and omissions of duty of the one charged with the selections of other servants, .in employing and selecting such servants, and in the general conduct of the business committed to his care.”
The doctrine enunciated in Marshall v. Schricker et al., supra, has never been limited in this state. It is not necessary for us, in this case, to decide whether it has been or should be extended. Under its authority we hold that under the facts, assumed in the declarations of law, the existence of which was submitted to the court sitting as a jury, Thomas Neilson was not the plaintiff’s fellow-servant, but was the defendant’s vice-principal.
II.
The defendant’s second objection is not well made. In McGowan v. R. R. Co. (61 Mo. 532), it is said: “If the conductor who quieted the plaintiff’s apprehensions of danger, and reassured him of his safety and the sufficiency of the rope, was a vice-principal, acting for and in lieu of, the master in the control of the hands, and the superintendence of the work and machinery, we think the defendant would have been liable, notwithstanding the plaintiff may have believed the rope to be unsafe. An assurance, from one representing the master, that the machinery, or apparatus being used is all right, *468and an order from Mm to Ms servant to use it, notwithstanding a complaint of the servant as to its sufficiency, amounts to a guaranty of safety, and the master will be liable for any injury then resulting from its-prudent nse.” •
The judgment is affirmed.
All concur..